Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J.), entered March 24, 2015 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Social Services Law § 384-b, respondent mother appeals from an order that terminated her parental rights with respect to the subject child on the ground of permanent neglect. We affirm. Although the mother participated and progressed in some of the services offered by petitioner, petitioner established that the mother did *1458not complete any of those services and failed to “ ‘address or gain insight into the problems that led to the removal of the child[ ] and continued to prevent the child[’s] safe return’ ” (Matter of Burke H. [Richard H.], 134 AD3d 1499, 1501 [2015]; see Matter of Tiara B. [Torrence B.], 70 AD3d 1307, 1307 [2010], lv denied 14 NY3d 709 [2010]).
The mother failed to preserve for our review her contention that Family Court abused its discretion in not imposing a suspended judgment (see Matter of Dakota H. [Danielle F.], 126 AD3d 1313, 1315 [2015], lv denied 25 NY3d 909 [2015]). In any event, we conclude that a suspended judgment was not warranted under the circumstances of this case inasmuch as “any ‘progress made by [the mother] in the months preceding the dispositional determination was not sufficient to warrant any further prolongation of the child’s unsettled familial status’ ” (Matter of Donovan W., 56 AD3d 1279, 1280 [2008], lv denied 11 NY3d 716 [2009]). Finally, we reject the mother’s contention that she was denied effective assistance of counsel “inasmuch as [she] did not demonstrate the absence of strategic or other legitimate explanations for counsel’s alleged shortcomings” (Matter of Brown v Gandy, 125 AD3d 1389, 1390 [2015] [internal quotation marks omitted]).
Present — Smith, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.